DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8, 11-15, 17-20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by CHO (US 2017/0170405).

Regarding Claims 1-4, 7-8, 11-13, CHO teaches a material represented by A-166 (page 36):

    PNG
    media_image1.png
    259
    399
    media_image1.png
    Greyscale

A-166 reads on applicants’ Formula 1 wherein D1 and D2 = phenyl; R2 = H; R1 = Formula 2, a1 = 1, L1 – pyrimidine (Formula 3-38), b1 = 1, Ar1 = triphenylene (per claims 1-4, 7-8, 11-13).

Regarding Claims 14-15, CHO teaches a material represented by B-208 (page 56):


    PNG
    media_image2.png
    335
    395
    media_image2.png
    Greyscale

B-208 reads on applicants’ Formula 1-3 wherein D1 and D2 = phenyl; R2 = H; R1 = Formula 2, a1 = 1, L1 = phenylene, b1 = 1, Ar1 = terphenylene (per claims 14-15).

Regarding Claims 17-20, CHO teaches a device (OLED) including a first electrode, a second electrode, and an organic layer disposed between the first electrode and the second electrode and including an emission layer. The organic layer includes a first compound represented by Formula 1 (A-166) and a second compound represented by Formula 2 (abstract) (per claim 17).
The organic layer 150 may further include a hole transport region between the first electrode 110 and the emission layer, and an electron transport region between the emission layer and the second electrode 190 (paragraph 258).
The hole transport region may have a single-layered structure including a single layer including a plurality of different materials, or a multi-layered structure having a hole injection layer/hole transport layer structure, a hole injection layer/hole transport layer/emission auxiliary layer structure, a hole injection layer/emission auxiliary layer structure, a hole transport layer/emission auxiliary layer structure, or a hole injection layer/hole transport layer/electron blocking layer structure, wherein for each structure, constituting layers are sequentially stacked from the first electrode 110 (paragraph 261).
The electron transport region may have an electron transport layer/electron injection layer structure, a hole blocking layer/electron transport layer/electron injection layer structure, an electron control layer/electron transport layer/electron injection layer structure, or a buffer layer/electron transport layer/electron injection layer structure, wherein for each structure, constituting layers are sequentially stacked from an emission layer (paragraph 404) (per claim 18).
The first compound represented by Formula 1 (A-166) and a second compound represented by Formula 2 are used in the emission layer (paragraph 246)(per claim 19).
A phosphorescent dopant is included in emission layer in organic layer (paragraphs 355-356) (per claim 20).

Allowable Subject Matter
Claims 5-6, 9-10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fail to show:
L1 (per claims 5-6)
Ar1 (per claims 9-10)
Compounds (per claim 16)


Response to Arguments
New reference applied-applicants’ amendments addressed above in the current office action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786